DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 11-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, “power source” should be “the power source” as it was previously recited in line 4.  
In claim 1, line 15, “one electrode” is vague as it is unclear if this electrode is referencing the plurality of electrodes from line 14.  It is suggested to use “one electrode of the plurality…”.  In line 16, “another electrode on the skin” is vague as it is unclear if this is referencing the plurality of electrodes, and apparatus claims cannot claim connection to the body.  It is suggested to use “another electrode of the plurality of electrodes configured to be located on the skin…”.  In lines 19 and 20, the current signals/pulses having different waveforms and frequencies “generated by the processor…” is vague as the claim has the voltage to current converter making the current signals/pulses.  It is unclear which element is generating the pulses and whether the processor is just controlling the voltage to current converter to have the pulses have different waveforms/frequencies.  
In claim 1, line 24, “further comprises” is vague as it is unclear what element “further comprises” is directed to.  Is the “further comprises” referencing the stimulator of line 1?  If so, it is suggested to delete “further comprises”.  In line 25, “consisting of two or more electrodes” is vague.  The use of “consisting” means that the channels can only have that element and nothing more (closed ended language), and therefore “or more” conflicts with “consisting” since it is unclear exactly how many electrodes are being claimed.  It is suggested to use “including”.  In addition, it is unclear if the electrodes in line 25 are referencing the “plurality of electrodes” of line 14 or not.  If they are additional electrodes, it is suggested to use “two or more additional electrodes”. 
In claim 1, line 26, “is configured…” is vague as it is unclear what element this phrase is referencing.  Is it the channels, the stimulator, or some other element?  In line 26, “impedance rates” are inferentially included and it is unclear if they are being positively recited or functionally recited.  No element has been set forth to determine impedance or rates and it is unclear if an error message can be displayed when the impedance rates are exceeded (line 28) if the rates are not somehow first determined with the device.  In line 26, “both channels” is vague as line 24 says there are “one” or more channels.  If there is only one channel, then there cannot be electrodes “between” and “in both channels”.  In line 27, “a computing device” is inferentially included and it is unclear if the computing device and display are being positively recited or functionally recited.  If the computing device and display are being positively recited, it is suggested to first state the system has the computing device before it is used in the connection. 
In claim 1, line 29, “disconnect the power supply to the electrodes” is vague for using “to”.  It is suggested to use “from”.  In addition, it is unclear which electrodes are being discussed--the plurality of electrodes or the isolated channel electrodes.  In line 30, “a reference threshold value” is inferentially included and an element should first be set forth to hold the threshold.  In line 31, “as measured by a voltage and current measurement module” is inferentially included and it is unknown if it is being positively recited or functionally recited.  If the claim is stating there is something being “measured”, then the claim should first set forth there is a measurement module to perform the measuring perform it is used in the last two lines.
Similarly, claim 13 has the same problems listed above for claim 1.
In claim 2, line 2, “comprising” is vague and should be “wherein” since claim 1 already comprises the processor.  In line 3, “the parameters” lacks antecedent basis.  In line 3, “a software application” is inferentially included.  In line 4, “the electrical stimulation” lacks antecedent basis.  In line 5, “data” is vague and inferentially included as no element has been set forth to provide data.
In claim 3, “the parameters” lacks antecedent basis. 
In claim 5, line 1, “simulator” should be “stimulator”.  
In claim 6, line 4, “current and voltage sampled values as measured” is vague and inferentially including the sampling and measuring done by the computing device.  It is suggested to first state in the claim the computing device performs the sampling and measuring before it is used in the claim.
Similarly, claim 16 has this problem. 
In claim 7, line 3, “the current signals/pulses value” lacks antecedent basis.  In line 4, “a voltage and current measurement module” is vague as this module is also recited in claim 1 in the last line.  It is unclear if these are the same modules or different.  If they are the same then “the voltage…” should be used. In line 4, “an analog comparator” is inferentially included.  In line 5, “and disconnect…” is vague as it is unclear what element this phrase is referencing.  It is suggested to state, “wherein the secondary protection circuit disconnects…”.
Similarly, claim 17 has these problems.
In claim 9, “amply” should be “amplify”.  Similarly, claim 19 has this problem.
In claim 12, line 2, “can also be used” is vague since if it can be used, it can also not be used and it is unclear if anything is being recited.  In addition, this appears to not further limit claim 1 as no other element or structural limitation is being presented, but just a use for the device.  In line 5, “the electrodes” is vague as it is unclear which electrodes are being recited.
In claim 13, line 29, “a computing device” is vague as it is also recited in line 27.  It is unclear if there are two computing devices or one.  If they are the same device, then “the computing device” should be used in line 29.  In line 30, “the parameters” lacks antecedent basis.  In line 29, “a software application” is inferentially included.  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection necessitated by amendment.
Conclusion
The claims are full of vague, indefinite, and inferentially included terms and phrases making the claims difficult to interpret.  Upon correction of the 112b rejections, the claims may be further rejected under 112a and b and/or rejected under 35 USC 102 and 103 with new art or art of record.  Note that the claims were not rejected with prior art as it is unclear what exactly was being claimed and positively recited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11/9/22